Appeal by the defendant from four judgments of the Supreme Court, Kings County (Rappaport, J.), all rendered June 12, 1992, convicting him of murder in the second degree (two counts, one each under Indictment Nos. 2931/91 and 5693/91), robbery in the first degree under Indictment No. 7564/91, and criminal possession of a weapon in the third degree under Indictment No. 2954/91, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Having pleaded guilty with the understanding that he would receive the sentences which were thereafter imposed, the defendant has no basis to now complain that his sentences were excessive (see, People v Kubik, 186 AD2d 271).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.